Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 1 of 14

Received by -_
is Coffee Correctional Facility na. "HE coum
FEB 1 92019 Hately
miners 94 py 3: 4S
ERK C eA 0) loa

FORM TO BE USED BY PRISONERS IN FILING A CORPLAINT OF GA.
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983
in the UNITED STATES DISTRICT COURT for the SOUTHERN DISTRICT of GEORGIA

KUSSELL ZEKE? | S11 ¥-ev- IP
OADCHE/00\5322 20

 

 

 

(Enter above full name of plaintiff or plaintiffs) _

V.

GUY _AUGUS TIN
DPactor- Cot Oy L-
DEBORA $7 TEWALT, Dal Ohta
SHARON LEWES ; Dxbeh Sle ne .

(Enter above full name of defendant or defendants)

 

Ls Previous lawsuits :
A. Have you begun other (soesuite | in’ state. or 3 feieral court dealing with the same facts
involved in this action? : Yes_____No

If your answer to a Ag is yes, describe each lawsuit in the see below. (If there is more
than one lawsuit, describe the additional: lawsuits on afethen piece of paper, using the
same outline.) — x

1. Parties ‘to this previous lawsuit:

Plaintifis: | | _ shi

 

 

 

 

 

    

the district; if state court, name the county):

EF Docket number: 4 4
: ! ;
*- Name of judge assigned to case: _

2 Court (if federal court, 5

 

 

 
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 2 of 14

   
 

Disposition
(for example, was the case dismissed? appealed? is it Still pending?):

 

 

 

  
  

  
 

=
roximate date of filj g lawsuit

 

If your answer to B is yes, ddgcribe.each lawsuit in the space below. (If there is more
than one lawsuit, describe the additional lawsuits on another piece of Paper, using the

same outline.)

JL.

Parties to previous lawsuit

  

 

 

 

Plaintiffs:

Defendants: — \i

 

Court (name the district):

 

 

 

 

 

 

 

Docket number:. a \
Name of j udge assigned to case: \
t ’ :

Disposition ot
(for example, was the case dismissed? appealed is it stil] pending?):

 

 

 

 

 

 

 

 

 

 

Approximate date of filing lawsuit: \

 

 
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 3 of 14

re a
-

  

r filed in federal 0 hgre ere allowed to proceed in forma
pauperis, was any suit Xismissed on the could | that it was frivolous, malicious, or
failed to state a claim?

|

 
 
 
 

Yes No

_

JL. If your answer to C is yes, nathe the court and docket number for éach case:

 

 

 

 

 

 

NN

oS

NN

 

 

 

 

 

 

 

 

I. Place of present confinement: Co 0: Me ce Esme COLT arcs foe Bey ,

A, Is there a prisoner. grievance procedure in thig institution? Yes No

B.- Did you present the facts relating fo your © complaint to the yore te gri¢vance
committee? Ne ee

Cc. If your answer to Bis yes:

1. Bias did you take? ‘On Y - Y- ZOLF, eee aera
talc, OckCyrree Cay ale: flew} 5S} S£o peck faces £4
Thet-: Orne artet Les “len he &
Hee Stanes FAR a yee. Lo dir threof .
dleaigl 2a -2 4) — 25 7¢ ty" Utlgetion menapioonyp
o wet ear sn jg —- 19 - ,

2. - What was o result? < p - :
Clenitl CR ou “Uc: JS ho Coon Lery. S FY), ‘l,
sce gl C, NC. Vet ilene- Trev deve

fac lene we! La Fag

 

 
 
  

    
          

 

 

 

 
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 4 of 14

Til.

 

 

 

 

 

D.

Parties

A.

Cc,

3. Did you appeal any adverse decision to the hi
x ghest level ssible in the
. administrative proceduré? Yes eo
if yes, what was the result? ‘See tf Ay i Lo
Bated dt 2 b- l Etta A rire
O LF iz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(In [tem A below, list your name. as plaintiff and current address. Provide the name

and address of-any additional plaintiffs on an attached sheet.)

 

Name of olainti ff _ Ku SELL ZZCKE| Ae: OD

Address: |. Correct FOnS ze
: ~~

 

 

 

 

(In Item B below, list the defendant’ $ full. ‘name, position, place of employment, and
current address. Provide the same pa mtion for any additional defendants j in Item

 

 

 

 

C below.)

Name of defendant: C. Vo Drees nw

Position: Pac

Place of employment: _! Cobtee oF loget nel Cocilte ~
Y

 

 

 

Current address: LES? WE, er
; Aichi Cre 3LCee

Additional defendants: _ Delorc: Stenart , plied
ork Cs Free. Caccel SS _

tel Pirccta

 

 

 

i Sharom~ [eesks » e 7
at (DC. ft

 

 

 

 

 

 

 

 

 

 

 

 

 

>

 

 

 
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page5of14 °

FACTS |

 

On om about Y= 3-15 Shortly
adter petitions” arrived at Coftee
lor ect ional, luring Q outing Med iZe|

exam to all nes arcivels , Pet iore
indormeR meicel Stef he hek
Hepatitis C and hed been dliag nrse2
by cotside doctors,( Heel Dept). The
Health Dept, explene® fo petition” fhof
his Vira) joad wes , “mdf fre Chorts, ar&
ne “neebeb treatment 0S SO 2s possible",
te which medite) Steé& fold pet Nionem
thot thea Ail treo? Cheon? HEV here ot
the Ori son and he wold be +titete®:
On O lerer Unknown olete woth

weeks ot oct ore S arrive) here

5
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 6 of 14

Petittoner wes evel voted by Pe,
Frygustin and otters (medical SFolf ef AV C)
to lee. treeted,

Petitioner hes been al iagnosed witty
Cheronié HCV ond Complainer @ech Ue
Ot Stromech Dons Ond eT Jiver porns thet
Ore Constert ond ect times very peinéull

to ohidk De, Augustin refused te refer
Pet Tf toner to a Specio\ ist, (gastroivtestindlestst),

to liagnoxt end Jor receomcnd treekmurt.
ALter numerous ettemets to See &
SPeiadsst Cnr NUMECOVS ConvEeGetiors
woth De. Augustin about +reoPmurt,
et i owe Einatly os kK “Why Lsont UO
Tirta are @ Dees thre med sine Cog? +o

moch 3"
C
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 7 of 14

Dr Augutin replied Hetebuil, “Yor
Should have Sought +r eech muct before
You 304 locked ve + You had e Job

abd nH He eb You hod snsuronct
didit you !2° Petitioner then immedioetls

Storted the Gacwence peocedduce
Doring Pet tioners Sto here of

Cobtee Correctionc!| Peei\ ry he Wes

ol ready experienced New and addrorw!
Mee ice. Csryplicections, (heoct compl Zofiots),
+o Which he wes hasomtalized, (ietensiccere)
Ond petitioner loelicves +hese Compl Zobins
+o Stem fan the ontreeted Hcy,

GDC Poles only allows tree trrenF
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 8 of 14

Cor Poti tn-kS in oc verces SHOFRS se
tisg indectiovs Aiseese, GDC only
Won tors POG CESSION |
These Uh ces Not only CHOBE
all inmetes to a Sobstantial mivk &
Contrectirg this Atsease but refusing
+ pecctment endoncerS the public chi sel\
once thre Dhender ig peleegeR. |
Vlere observetten and “morn Horiny”
of HCV patients With no me&ical
treet ment 1S med icelly IAappropnete,
Calls below the Standordl of Cort, ond
risk the health of the individee!) woh
HCV. Delay 1A +reerfrmet Con Cougs
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 9 of 14

domege to othur vital orgens oscvell.
T+ 15 & Sy St emetc Oi secse thet iF
ourkeceded) Concoube heart ottecks,
Un neceS$ory Poin ond SIbFEI ng Permonowt
domoge to trterne\ Org ons, anck Yremoture
oleefh .
Pep ior hereby Cloims thot GDL
Po\ ‘vy one pro cedure. to werk treet ment
his Chrnet HCU cave a delsloeote
indifference to his SeciawK medical
need eng hes vidleted his Sand
4 Pmendirnent Peg , ErActeg uote predieo!
cert, Crvel ond onugeel pundhmert nck
COpel protect itn), pursvent €0 ADB od
ahd Plere(  opm-ons Veriguivy, this Del Ny
G
Case 5:18-cv-00098-LGW-BWC Document 12. Filed 02/05/20 Page 10 of 14

PRATER FoR RELIEF

 

 

 

Peder\ Counts hevt recognized ned
DAB cs a “Game Chomger wr fr regordk to
© peice ond tetetment of H CV (See CDC,
QASLD, and ZIBA HEV lauidence ,)
WHEREFORE | plant ihe /petr tion
pespet duly pegs thet this court enter
Judgment granting petrtonu «

) D decloretin Hef the octS end omissions
described herein Violated pettiness ris hes
under the Consttubion ond lows ob tHe

L{ nite Heres,

2) 4 prcliors ners | nyanct | ow ordering

| O
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 11 of 14

cledendants +o StorP treePing petitimers
HCV booth He new Lest COT ibs VAFS
imediatly to revert ong further unnccessory-
| Poin ond subbecinp o ‘rrevesobiec omose
to his intemel orsens Couee Pron foe

Di geake ,

3) fh PeManent injunet par adhering
oleh enchornts to +reat everyone who %
MasnoeQ o will be cliogrose? roth in
GIDC wh ACV whohes & to 12
weeks ledf on their SenPernce te prevenp
Ong fuyt ha SITE ry , Compl toti'on
and/or i reverbelole clemoge death an&
SPCCE CaN to revert tHe Spread af

this inberbis aiseose witinin EDC

| |
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 12 of 14

and +o the public once the

© tlend es Arde ne ecbe.
4) Pet; fionelS Cot jn 4th’s Sot and ;

5) An adh tine\ cel ved +his Court
cleems Sst, Proper One equitalse,

The - Ot | FS. C petictioms here: ) /

hos no Plow, adeguete OY complete
remeds of lows to redress He wrongs
clescervoed herein, Pepitrone hee been
and will continue to lee i crepare bly.
igyuned eg the pol: Ly and groteSure ork
Conduct of He debenderty Unlesé

[2
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 13 of 14

thee Court G Ones te oleclototerg
one Ayn ehive relieb cohith 0 REP Rane
Geeks ,

 

VERLELCATZON |

x Russel | Virkers, hereby declere UndeK

Penelty & pechey thet +e Fureger wy I> Frok
owed correc fe flebest my beck Dye
ndes-terdig cnk loefiet. f-

This LE dey ot Deeembel 20\¢

 
 

Preperr®. bo Kespecptul\y Sulomrteeh
5} y bl lices a Period ee
Russel) Vrekerg- Pusher VICKER™

GDH )00| S627
Cobb Corrects
(53 he. Uloerty St

NiZhoS Qu, BISA

{3
Case 5:18-cv-00098-LGW-BWC Document 12 Filed 02/05/20 Page 14 of 14

Certi€ icete aie Servicl

 

This 15 fC certify thot Be hove. this oles
Served. a true ancl correct copys ot Fhe igte®

olocumerts veo Fhe perty ©) liste below
Through the. United S tates Ma, | through

the instet utlona | Jege.) mal Syste |

 

 

Acldresse® 105 Documents includeR
O&S; ce. ot” the. CI Er, K ) Ki lek Complaint
US, Distr + Court 2) Amend e2 Conf lesut

 

 

Southemn Dish icf 2G co" TA 3) S hous Cause. Orde f_

£0. Gok 1636 D Summons _
Beansisick , Ge. 3) 5 2| 5S) Order <2) procecN

 

This as Aas on (Vleet 2014,
5) fssllky Kes pectbully Soomrttedl,

 

Russell Vickery. Petitioner ; .
Attorney Ln- Feet Russ Ele VICKER
(oc Fl OOI S427 HO
Coddtee Corrections 4-Q
Po. Bok 6SO

Nidhol s Ga. 3 15S 4
